Title: To James Madison from Paul Hamilton, 3 September 1811
From: Hamilton, Paul
To: Madison, James


Dear SirWashington Septr. 3d. 1811
The John Adams arrived at Boston on the 28th. ult., and my Son reached this place with his dispatches on yesterday; and as I do not consider him as having entirely fulfilled his duty untill he shall have delivered them to you, I have desired him to proceed with them by this days Mail. The informality of his not carrying them to Mr. Monroe, in the first instance, will be accounted for and excused by the circumstance of his residing beyond you—he will be at your command, to convey the papers to Mr. Monroe, after you have seen them, if you think proper so to employ him—and I will not conceal that I shall be much gratified, if by doing so, you afford him an opportunity of paying his respects not only to Mr. Monroe, but to Mr. Jefferson also, for both of whom I have taken care to inspire him with great veneration.
Mr. Graham has afforded me the perusal of the letters from Messrs. Smith & Russell—those from the first being of old date, and considering the late decisions by Sir William Scott afford no interest. Mr. Russell’s to the Departt of State, and the copy of one from him to Mr. Smith remove every doubt as to a revocation of the french Decrees; and I think it would be a happy circumstance if they could speedily be communicated to the public, provided you think it consistent with propriety.
My Son having great anxiety to set off I shall, at presents [sic], only add my best wishes and affectionate regard for you and Mrs. Madison in which my family join me. I am Dr. Sir truly yrs.
Paul Hamilton
